 Case 2:20-cv-12971-VAR-RSW ECF No. 4, PageID.52 Filed 11/23/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

RONDO J. SMITH-BEY,

       Plaintiff,                          Civil No. 2:20-CV-12971
                                           HONORABLE VICTORIA A. ROBERTS
v.                                         UNITED STATES DISTRICT JUDGE

HEIDI WASHINGTON, et. al.,
,

      Defendants,
____________________________________/

 OPINION AND ORDER DENYING APPLICATION TO PROCEED WITHOUT
    PREPAYMENT OF FEES AND COSTS AND DISMISSING WITHOUT
                 PREJUDICE THE COMPLAINT

       This matter is before the Court on Plaintiff’s pro se civil rights complaint filed

pursuant to 42 U.S.C. § 1983. Plaintiff is an inmate confined at the Saginaw Correctional

Facility in Freeland, Michigan. The Court reviewed Plaintiff’s application to proceed

without prepayment of fees and costs and his prison trust account statement; the case is

dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(A).

       Title 28 U.S.C. § 1914(a) provides that “[t]he clerk of each district court shall

require the parties instituting any civil action, suit or proceeding in such court, whether by

original process, removal or otherwise, to pay a filing fee of $350 ....” See also Owens v.

Keeling, 461 F.3d 763, 773 (6th Cir. 2006). Plaintiff failed to provide the $350.00 filing

fee, plus a $ 50.00 administrative fee, when he filed his complaint.

       Plaintiff submitted an application to proceed without prepayment of fees and costs,

along with the supporting documentation. A review of these documents shows that

                                              1
 Case 2:20-cv-12971-VAR-RSW ECF No. 4, PageID.53 Filed 11/23/20 Page 2 of 3




Plaintiff currently has a spendable account balance in his prison trust account of $ 477.15,

which is more than amount of the fee to file a civil action. (ECF No. 2, Page ID. 43).

       28 U.S.C. § 1915(e)(2)(A) states:

       Notwithstanding any filing fee, or any portion thereof, that may have been paid, the

court shall dismiss the case at any time if the court determines that:

       (A)    The allegation of poverty is untrue [;].

       28 U.S.C. § 1915(e)(2)(A) requires the dismissal of a case if there is an incorrect or

unsubstantiated claim of poverty made by the plaintiff. See Baxter v. Rose, 305 F.3d 486,

489 (6th Cir. 2002), abrogated on other grds by Jones v. Bock, 549 U.S. 199 (2007); Jones

v. Michigan Dep't of Human Servs., No. 12-14466, 2013 WL 640771, at * 2 (E.D. Mich.

Feb. 21, 2013)(Adopting in Part and Rejecting in Part the Report and Recommendation of

Magistrate Judge). The spendable account balance of $ 477.15 in Plaintiff’s prison trust

account indicates that Plaintiff has sufficient funds to pay the full amount of the filing fee.

       When a district court determines that a plaintiff’s allegations of poverty are untrue,

dismissal is required under the mandatory language of 28 U.S.C. § 1915. See Redd v.

Redmon, 215 F.3d 1327 (Table), 2000 WL 658291, at * 1 (6th Cir. May 9, 2000)(“Section

1915(e)(2)(A) requires the district court to dismiss the case if the court determines that the

allegation of poverty is untrue”).    The complaint must be dismissed without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(A). Woodson v. United States, 89 Fed. Cl. 640, 647, n.

14 (2009). “Dismissal on this ground is not discretionary.” Id.




                                              2
 Case 2:20-cv-12971-VAR-RSW ECF No. 4, PageID.54 Filed 11/23/20 Page 3 of 3




                                        ORDER

      IT IS HEREBY ORDERED that the application to proceed without prepayment of

fees and costs is DENIED and the complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(A). The dismissal is without prejudice

to plaintiff filing a new complaint in a new case with the $ 350.00 filing fee plus the $

50.00 administrative fee.

                                  s/ Victoria A. Roberts
                                  Victoria A. Roberts
                                  UNITED STATES DISTRICT JUDGE
DATED: 11/23/2020




                                           3
